 1                                                     THE HON. JUDGE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
 8
     CECIL THOMAS; PAMELA THOMAS,                       No. 2:17-CV-01222-RSM
 9
                            Plaintiffs,                 STIPULATION AND ORDER
10                                                      REGARDING DISMISSAL AND RELEASE
            v.                                          OF FUNDS HELD IN COURT REGISTRY
11
     OCWEN LOAN SERVICING, LLC;
12   DEUTSCHE BANK NATIONAL TRUST
     CO.; QUALITY LOAN SERVICE CORP.,
13
                            Defendants.
14

15

16

17          Plaintiffs and Defendants hereby stipulate as follows:
18          1.      On November 11, 2017, the Court entered a Stipulated Preliminary Injunction
19   Order (the “PI”) (ECF No. 22) enjoining the defendants from foreclosing on the Deed of Trust
20   securing the loan at issue in this action until further order of the Court. The PI also required that
21   Plaintiffs pay to the Clerk of Court every month, beginning on December 1, 2017, the sum of
22   $1,844.77. Plaintiffs have made deposits in the total principal amount of $29,516.32 with the
23   Clerk of the Court.
24          2.      The parties have reached agreement to resolve the action.
25

26
     STIPULATION AND ORDER (No. 2:17-CV-01222-                                   Perkins Coie LLP
                                                                             505 Howard St., Suite 1000
     RSM) –1
                                                                              San Francisco, CA 94105
                                                                                Phone: 415.344.7000
                                                                                 Fax: 415.344.7050
 1          3.      The parties stipulate and agree that the Clerk of the Court should release the
 2   funds, both principal and any accrued interest, to Plaintiffs, less any registry fee, and delivered to
 3   their counsel of record Keith Karnes.
 4

 5          Stipulated and agreed.
 6

 7   By: s/ Thomas N. Abbott WSB No. 53024              By: s/ Keith D. Karnes WSB No. 35000
     Attorneys for Defendants                           Attorneys for Plaintiffs
 8   OCWEN LOAN SERVICING, LLC AND                      Cecil and Pamela Thomas
     DEUTSCHE BANK NATIONAL TRUST                       Karnes Law Offices, PC
 9   COMPANY AS TRUSTEE FOR INDYMAC                     1860 Hawthorne Ave. N.E.
     INDX MORTGAGE LOAN TRUST 2006-                     Salem, OR 97301
10   AR4, MORTGAGE PASS-THROUGH                         Phone: 503.385.8888
     CERTIFICATES SERIES 2006-AR4                       Fax: 503.385.8899
11   Perkins Coie LLP
     505 Howard St., Suite 1000                         Email:        keith@keithkarnes.com
12   San Francisco, CA 94105
     Phone: 415.344.7000
13   Fax: 415.344.7050
     Email: TAbbott@perkinscoie.com
14

15

16          IT IS SO ORDERED.
17

18          DATED this 3 day of June 2019.
19

20                                                  A
                                                    RICARDO S. MARTINEZ
21                                                  CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26
     STIPULATION AND ORDER                                                       Perkins Coie LLP
     (No. 2:17-CV-01222-RSM) –2                                              505 Howard St., Suite 1000
                                                                              San Francisco, CA 94105
                                                                                Phone: 415.344.7000
                                                                                 Fax: 415.344.7050
